                               Case 6:20-bk-02725-LVV                          Doc 11       Filed 07/14/20              Page 1 of 10
                Fill in this information to identify your case:

Debtor 1           JOSEPH EDWARD HUDICK
                        First Name                 Middle Name                        Last Name

Debtor 2
  (Spouse, if filing)   First Name                 Middle Name                        Last Name

United States Bankruptcy Court for the: Middle District of Florida
                                                                     (State)
Case number 20 – 02725



   Official Form 427
                                                                                                  12/15
   Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation
   agreement, and file the documents within the time set under Bankruptcy Rule 4008.




  1. Who is the creditor?
                                      Name of the creditor



 2. How much is the debt?
                                      On the date that the bankruptcy case is filed          $112,267.36
                                      To be paid under the reaffirmation agreement $112,943.99
                                      $ 910.22 per month for 333 months (if fixed interest rate)


 3. What is the Annual
                                      Before the bankruptcy case was filed           4.12500%
     Percentage Rate (APR)
     of interest? (See
     Bankruptcy Code                  Under the reaffirmation agreement              4.12500 %       X    Fixed rate
     § 524(k)(3)(E).)                                                                                      __ Adjustable rate


 4. Does collateral secure                     No
     the debt?
                                               Yes. Describe the collateral. 128 PINECREST DRIVE,SANFORD FL 32773-____

                                            Current market value $ ______________________                   (According to Debtor’s Schedule A/B)

                                               No
 5. Does the creditor assert
     that the debt is                          Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
     nondischargeable?                    nondischargeable.

  6. Using information from        Income and expenses reported on Schedules I and J    Income and expenses stated on the reaffirmation agreement
      Schedule I: Your Income
      (Official Form 106I) and
      Schedule J: Your            6a. Combined monthly income from           5,010.52 6e. Monthly income from all sources
                                                                         $ ____________                                               5,010.52
                                                                                                                                  $ ______________
      Expenses (Official Form         line 12 of Schedule I                                 after payroll deductions
      106J), fill in the amounts.

                                     6b. Monthly expenses from line 22c of
                                         Schedule J
                                                                                    4,921.16
                                                                                 – $____________          6f. Monthly expenses                       – $ 4,921.16
                                                                                                                                                         ______________


                                     6c. Monthly payments on all                 –     0.00
                                                                                     $____________ 6g. Monthly payments on all                       – $ 0.00
                                                                                                                                                         ______________
                                         reaffirmed debts not listed on                                reaffirmed debts not included in
                                         Schedule J                                                    monthly expenses

                                     6d. Scheduled net monthly income                  89.36
                                                                                     $ ____________ 6h. Present net monthly income                       89.36
                                                                                                                                                       $ ______________
                                        Subtract lines 6b and 6c from 6a.                                     Subtract lines 6f and 6g from 6e.
                                        If the total is less than 0, put the                                  If the total is less than 0, put the
                                        number in brackets.                                                   number in brackets.
Case 6:20-bk-02725-LVV      Doc 11   Filed 07/14/20   Page 2 of 10




         /s/ Alonda Janice Long                            7/10/2020


       Alonda Janice Long
                    Case 6:20-bk-02725-LVV           Doc 11     Filed 07/14/20       Page 3 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15)                     Presumption of Undue Hardship
                                                            No Presumption of Undue Hardship
                                                    (Check box as directed in Part D: Debtor’s Statement
                                                    in Support of Reaffirmation Agreement.)


                              UNITED STATES BANKRUPTCY COURT
                                               Middle District of Florida
                                                     ORLANDO

        JOSEPH EDWARD HUDICK
In re                                                      Case No. 20 – 02725
                     Debtor                                Chapter    7


                                   REAFFIRMATION AGREEMENT
                  [Indicate all documents included in this filing by checking each applicable box.]

 Part A: Disclosures, Instructions, and                     Part D: Debtor’s Statement in Support
      Notice to Debtor (pages 1 - 5)                         of Reaffirmation Agreement
      Part B: Reaffirmation Agreement                     X Part E: Motion for Court Approval
Part C: Certification by Debtor’s Attorney
[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement. Note also: If you complete Part E, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement.]

Name of Creditor: Wells Fargo Bank, N.A.

        [Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

          1. DISCLOSURE STATEMENT

                  Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
    This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

         The amount of debt you have agreed to reaffirm:                             $112,943.99

     The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure. Consult your credit agreement.
                   Case 6:20-bk-02725-LVV           Doc 11     Filed 07/14/20     Page 4 of 10
B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                    2

ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

    a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

      (i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
      the debtor in the most recent periodic statement prior to entering into the
      reaffirmation agreement described in Part B below or, if no such periodic
      statement was given to the debtor during the prior six months, the annual
      percentage rate as it would have been so disclosed at the time of the disclosure
      statement: ______%.
                                   --- And/Or ---

      (ii) The simple interest rate applicable to the amount reaffirmed as of the date
      this disclosure statement is given to the debtor: __________%. If different
      simple interest rates apply to different balances included in the amount
      reaffirmed, the amount of each balance and the rate applicable to it are:

      $ _________@ _________%;
      $_________ @ _________%;
      $_________ @ _________%.

    b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

      (i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
      disclosed to the debtor in the most recent disclosure statement given to the debtor
      prior to entering into the reaffirmation agreement with respect to the debt or, if no
      such disclosure statement was given to the debtor, the annual percentage rate as it
      would have been so disclosed:

                                   --- And/Or --

      (ii) The simple interest rate applicable to the amount reaffirmed as of the date
      this disclosure statement is given to the debtor:            .

      If different simple interest rates apply to different balances included in the amount
      reaffirmed, the amount of each balance and the rate applicable to it are:
                      Case 6:20-bk-02725-LVV              Doc 11      Filed 07/14/20        Page 5 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                                      3


       $ _________@ _________%;
       $_________ @ _________%;
       $_________ @ _________%.


   c. If the underlying debt transaction was disclosed as a variable rate transaction on the
most recent disclosure given under the Truth in Lending Act:

        The interest rate on your loan may be a variable interest rate which changes from
        time to time, so that the annual percentage rate disclosed here may be higher or
        lower.

    d. If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

Item or Type of Item                            Original Purchase Price or Original Amount of Loan
Mortgage Loan
 128 PINECREST DRIVE                                $118,400.00
 SANFORD FL 32773-____


Optional---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount                                but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.
Subsequent payments are due on the same day of each month (refer to your credit agreement for day of the month payment is due) until
maturity. Payments are subject to change based on escrow account changes. If this is an ARM loan, payments are subject to change
based on interest rate changes.

                                       — Or —

Your payment schedule will be: _________(number) payments in the amount of $___________
each, payable (monthly, annually, weekly, etc.) on the __________ (day) of each ____________
( week, month, etc.), unless altered later by mutual agreement in writing.

                                   — Or —
A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

        2. INSTRUCTIONS AND NOTICE TO DEBTOR
                   Case 6:20-bk-02725-LVV          Doc 11     Filed 07/14/20     Page 6 of 10

B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                         4


        Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

         1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

        2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

       3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

       4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

        5. The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

         6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

         7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.
                    Case 6:20-bk-02725-LVV          Doc 11     Filed 07/14/20      Page 7 of 10
B2400A/B ALT (Form 2400A/B ALT) (12/15)                                                           5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

      You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

      NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
      the word “may’’ to give the creditor specific permission. The word ‘‘may’’ is
      used to tell you what might occur if the law permits the creditor to take the action.
      If you have questions about your reaffirming a debt or what the law requires,
      consult with the attorney who helped you negotiate this agreement reaffirming a
      debt. If you don’t have an attorney helping you, the judge will explain the effect
      of your reaffirming a debt when the hearing on the reaffirmation agreement is
      held.
Case 6:20-bk-02725-LVV   Doc 11   Filed 07/14/20   Page 8 of 10




                         /s/ Alonda Janice Long


                         Alonda Janice Long
Case 6:20-bk-02725-LVV   Doc 11   Filed 07/14/20   Page 9 of 10




                                          5010.52

            4,100.30        910.22
Case 6:20-bk-02725-LVV   Doc 11   Filed 07/14/20   Page 10 of 10
